[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10085            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JUNE 1, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                            D.C. Docket No. 8:10-cv-01646-SDM-AEP

KEITH VANBENTHUYSEN,
BEVERLY VANBENTHUYSEN,

llllllllllllllllllllllllllllllllllllllll                            Plaintiffs-Appellants,

                                               versus

STATE OF FLORIDA,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (June 1, 2011)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Keith and Beverly VanBenthuysen, proceeding pro se, appeal the district

court’s order dismissing their civil rights complaint, which was brought pursuant

to 42 U.S.C. § 1983. On appeal, the VanBenthuysens argue that the district court

erred in concluding that their claims were barred by the Rooker-Feldman1

doctrine. For the reasons stated below, we affirm.

                                                I.

       In July 2010, the VanBenthuysens filed a pro se § 1983 complaint against

the State of Florida. Their complaint was based upon the following facts. In July

2002, the Circuit Court of Polk County, Florida, entered a temporary order in a

divorce proceeding between Keith and Jill Ann VanBenthuysen. The order

directed Keith to make monthly child support and alimony payments to Jill Ann.

No judgment of divorce ever was entered in the Polk County case. According to

the VanBenthuysens’ § 1983 complaint, the Polk County judge had been

“co-opted” by Jill Ann’s attorney.

       While the Polk County case was pending, Keith filed a separate divorce

action in Okaloosa County, Florida. Jill Ann was notified of the Okaloosa County

case but did not participate in the proceedings. In March 2003, the Okaloosa



       1
       Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923), and District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983).

                                                2
County Circuit Court issued a final judgment dissolving the marriage between

Keith and Jill Ann. The complaint explained that the Okaloosa County judgment

nullified the earlier Polk County support order. In April 2003, Keith and Beverly

were married in Las Vegas, Nevada. One year later, the Okaloosa County Circuit

Court granted a motion by Jill Ann’s attorney to vacate the final judgment of

divorce.

      The VanBenthuysens’ complaint set forth three causes of action. In Count

One, the VanBenthuysens argued that the state had violated Keith’s Fifth and

Fourteenth Amendment rights by continuing to garnish his paychecks under the

Polk County support order, even though that order had been “subsumed” by the

Okaloosa County divorce decree. The VanBenthuysens further asserted the state

had violated Keith’s First Amendment right to travel by confiscating his passport.

In Count Two of the complaint, the VanBenthuysens sought a declaratory

judgment that the Okaloosa County divorce judgment was valid and that the order

vacating that judgment was “ultra vires.” In Count Three, the VanBenthuysens

sought a temporary restraining order and a preliminary injunction directing the

state to stop garnishing Keith’s paychecks.

      The state moved to dismiss the complaint, contending, among other things,

that the VanBenthuysens’ claims were barred by the Rooker-Feldman doctrine.

                                         3
The district court granted the state’s motion to dismiss. The district court

concluded that the Rooker-Feldman doctrine prevented it from reviewing the Polk

County judgment ordering Keith to pay child support.

                                          II.

      Whether a plaintiff’s complaint is barred by the Rooker-Feldman doctrine is

a legal question that we review de novo. Doe v. Florida Bar, 630 F.3d 1336,

1340 (11th Cir. 2011). The Rooker-Feldman doctrine is a jurisdictional rule that

precludes lower federal courts from reviewing state court judgments. Nicholson v.

Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). The Supreme Court has explained

that the Rooker-Feldman doctrine applies to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Industries

Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 1521-22, 161 L.Ed.2d 454 (2005). We

have interpreted Exxon Mobil to mean that Rooker-Feldman doctrine does not

apply if the state proceedings are still ongoing at the time that the federal action is

filed. See Nicholson, 558 F.3d at 1279.

      Here, it is unclear whether the state court divorce proceedings had

concluded at the time that the VanBenthuysens filed their complaint in federal

                                           4
district court. According to the complaint, no final judgment ever was entered in

the Polk County divorce proceeding, and the final judgment in the Okaloosa

County proceeding was set aside in 2004. Nevertheless, we need not decide

whether the district court erred in applying the Rooker-Feldman doctrine because

the record reveals at least two alternative bases for dismissing the

VanBenthuysens’ complaint. See Green v. Jefferson County Comm’n, 563 F.3d

1243, 1245 n.3 (11th Cir. 2009) (noting that we may affirm the district court on

any ground supported by the record). First, the complaint was subject to dismissal

because the VanBenthuysens brought their claims directly against the State of

Florida, which is not a proper defendant in a § 1983 action. See Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 2312, 105 L.Ed.2d 45

(1989) (holding that a state is not a “person” liable to suit under § 1983).

      Second, the VanBenthuysens’ claims are barred by the statute of limitations.

In a § 1983 action, federal courts apply the forum state’s residual statute of

limitations for personal injury actions. Burton v. City of Belle Glade, 178 F.3d

1175, 1188 (11th Cir. 1999). In Florida, the applicable limitations period is four

years. Id.; Fla.Stat. § 95.11(3)(p). The statute of limitations begins to run when

“the facts which would support a cause of action are apparent or should be

apparent to a person with a reasonably prudent regard for his rights.” Lovett v.

                                          5
Ray, 327 F.3d 1181, 1182 (11th Cir. 2003) (quotation omitted).

      Here, the VanBenthuysens’ complaint was not filed until July 2010, eight

years after the entry of the Polk County support order, and more than six years

after the Okaloosa County Circuit Court entered an order vacating its earlier

divorce judgment. Thus, all of the VanBenthuysens’ claims were barred by the

four-year statute of limitations. See Burton, 178 F.3d at 1188; Fla.Stat.

§ 95.11(3)(p). Accordingly, after review of the record and the parties’ briefs, we

affirm.

      AFFIRMED.




                                          6